DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 05/05/2021 responsive to the Office Action filed 02/05/2021 has been entered. Drawings, Specification and Claims 1-7 have been amended. Claims 8-14 were previously withdrawn. Claims 1-14 are pending in this application.

Response to Arguments

Since Fig. 1 and Specification have been amended, the objections of Drawings and Specification have been withdrawn.
Since claim 5 has been amended, the rejection of claim 5 under 112(b) which was previously made has been withdrawn. However, because of the amendment, a new rejection of claims 6 and 7 under 112(b) has been made.
Applicant’s arguments, see Amendments pages 17-20 filed 05/05/2021, with respect to claims 1-7 have been fully considered and addressed in the revised rejection. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 2 and 4-7 recite the limitations “a first position on the platform” in line 15 of claim 1 and “a/the second position on the platform” in line 23 of claim 1, each line 2 of claims 2 and 4-7 which are not described in the specification. The specification describes that “a first position of a first support point among at least one support point located in the Nth sliced object according to the Nth slice information LI(N)” (Pa [0018]), 

Claim 3 recites the limitation “disposing, using the print head, a fourth reference point” in lines 9-10. However, the specification describes that “the processor 130 disposes a fourth reference point” (Pa [0025]), and “The print head 120 is configured to form a 3D model OBJ on the platform 110.” (Pa [0016]) and “to print support elements” (Pa [0037]). That is, the print head only performs the actual printing, but there is no description that the print head is involved in disposing a reference point in the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations “a second supportable range corresponding to the second support point” in lines 5-6 and “adding the additional support point to the second support point” in line 11. They render the claim indefinite because it is unclear whether “the second support point” is meant one of the second support point and the another second support point in the claim 5 or both of them. The specification discloses that “the processor 130 further acquires at least one fifth region by subtracting the second supportable ranges R1 to R5 corresponding to the second support points SP1 to SP5 from the fourth region…and adds the additional support points SP6 to the second support points.” (Pa [0035]) Thus, they have been interpreted as -- second supportable ranges corresponding to the second support points -- and -- adding the additional support point to the second support points --.

Claim 7 recites the limitations “a number of the second support point” in lines 5-6 and “adding the third support point to the second support point” in lines 10-11. They render the claim indefinite because it is unclear whether “the second support point” is meant one of the second support point and the another second support point in the claim 5 or both of them. The specification discloses that “the processor 130 divides an area of the second region surrounded by the second contour pattern C(N+1) by a number of the second support points… and adds the created third support point into the second support points.” (Pa [0036]). Thus, they have been interpreted as – a number of 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites “acquiring, using the processor, a plurality of slice information”, “acquiring, using the processor, a first contour pattern”, “acquiring, using the processor, a second contour pattern”, “determining, using the processor, a plurality of reference points”, and “determining, using the processor, a second position on the platform of a second support point”. 
The claimed steps except the “printing” step could either be a mental step (but for the recitation of generic computer components) or a calculation (although the specification does not give any mathematical formula), therefore, these steps would be the abstract idea.
The claimed steps except the “printing” step is processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “using the processor”, nothing in the claim element precludes the step from practically being 
Furthermore, as for the acquiring steps, these steps would be done to gather data to be used in the determining steps. Note that mere data gathering is not considered to be significantly more than the abstract idea (See MPEP 2106.05(g) and 2106.05(d)), unless this data gathering is done in an unusual way. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using the processor -- to perform the acquiring and determining steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of acquiring information and calculating to determine the position of the support point) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742